This is a companion case to Leona Mason v. Life  Casualty Ins. Co. of Tenn., a corporation, decided this day and reported in Fla., 41 So.2d 153.
The facts are identical in the two cases with the exception that in the present case the policy involved is an accidental death policy insuring the policyholder against "death resulting solely and exclusively from bodily injuries * * * effected by external, violent and accidental means," and the exception clause of the policy provides, "This policy does not cover * * * loss or injury resulting from the use of intoxicating liquors * * *."
We see no valid distinction between the facts of this case and the companion case referred to above. In our view, the judgment in this case, as was the judgment in the companion case, must be reversed because of the failure of the insurance company *Page 156 
to show that the death of the insured was within the exception clause of the policy.
It is so ordered.
ADAMS, C.J., and CHAPMAN and HOBSON, JJ., concur.